IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
    NOS. WR-93,060-01; WR-93,060-02; WR-93,060-03; WR-93,060-04; WR-93,060-05


                         EX PARTE JONATHAN REYES, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W18-30384-X(A); W18-30784-X(A); W18-24882-X(A); W16-60459-X(A) &
                            W16-60460-X(A)
    IN THE CRIMINAL DISTRICT COURT NO. 6 FROM DALLAS COUNTY

       Per curiam.

                                            ORDER

       Applicant was convicted of two counts of aggravated robbery, two counts of evading arrest,

and one count of theft. He was sentenced to ten years’ imprisonment on the two evading

convictions, twenty and twenty-five years’ imprisonment on the aggravated robberies, and two years’

imprisonment on the theft. The Fifth Court of Appeals affirmed his convictions. Reyes v. State,

Nos. 05-18-01486-CR; 05-18-01487-CR; 05-18-01488-CR; 05-18-01489-CR; 05-18-01490-CR

(Tex. App.—Dallas Feb. 4, 2020). Applicant filed these applications for writs of habeas corpus in

the county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that his pleas were involuntary because counsel told him he would get
                                                                                                       2

sentenced to a substance abuse facility, not prison. Applicant has alleged facts that, if true, might

entitle him to relief. Brady v. United States, 397 U.S. 742 (1970). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

pleas were involuntary. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 22, 2021
Do not publish